Citation Nr: 1520443	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected trauma injury, right ankle with chronic strain and light bow in Achilles tendon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim has since been transferred to the North Little Rock, Arkansas, RO.  Although the RO reopened the Veteran's service connection claim after presumably finding that new and material evidence had been received, the Board must also make this preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate such claims on their underlying merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Although the Veteran was scheduled for a Board hearing before a Veterans Law Judge in November 2012, he failed to appear and has not shown good cause as to why he missed the hearing.  Accordingly, the hearing request is deemed withdrawn. 
38 C.F.R. § 20.702(d) (2014).

This appeal was processed in part using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should consider the existence of these electronic records.

The reopened issue of entitlement to service connection for a low back disorder, to include as secondary to service-connected trauma injury, right ankle with chronic strain and light bow in Achilles tendon, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2006 rating decision denied service connection for a low back disorder, to include as secondary to a right ankle disorder, based on a finding that the Veteran's low back condition was less likely than not the result of service or a service-connected disability.

2.  The evidence received since the March 2006 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim for service connection for a low back disorder, to include as secondary to service-connected trauma injury, right ankle with chronic strain and light bow in Achilles tendon. 


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service connection for a low back order, to include as secondary to a right ankle disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected trauma injury, right ankle with chronic strain and light bow in Achilles tendon, has been received; the claim is thus reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is reopening and remanding the Veteran's claim on the basis that new and material evidence has been received.  Accordingly, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior March 2006 denial of the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.
New and material evidence

In the March 2006 rating decision, it was determined that the Veteran's low back disorder was neither the result of service, nor secondary to a service-connected disability.  

Upon review, the Board finds that the evidence added to the record since the March 2006 rating decision relates to unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.  


ORDER

The claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected trauma injury, right ankle with chronic strain and light bow in Achilles tendon is considered reopened.  To this extent, and to this extent only, the appeal is granted.  


REMAND

In June 2011, the Veteran was afforded a VA spine examination to obtain an opinion as to whether any low back disorder was the result of service.  Review of the examination report shows that, although the examiner stated that she had reviewed the complete claims folder, she failed to discuss the September 2008 letter from the Veteran's family nurse practitioner, who opined that his low back disorder was the result of service.  The examiner also did not provide an opinion as to whether the Veteran's low back disorder is the result of his now service-connected right ankle disability.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records related to the Veteran's low back since August 2012.  Any records obtained should be associated with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  

2.  Request that the Veteran identify all non-VA health care providers who have treated him for his low back during the course of the appeal.  THE VETERAN IS NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR HIS LOW BACK DISORDER, IN PARTICULAR, ANY CLINICIANS WHO HAVE EXPRESSED AN OPINION THAT HIS CURRENT LOW BACK DISORDER WAS CAUSED BY MILITARY SERVICE OR A SERVICE-CONNECTED ANKLE OR ANY OTHER SERVICE-CONNECTED DISABILITY.

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  THE AOJ MUST INSURE THAT ALL OUTSTANDING RECORDS HAVE BEEN SCANNED INTO VBMS PRIOR TO THE VA EXAMINATION.

3.  Return the claims folder or ensure access to electronic filings to the examiner who conducted the June 2011 VA examination. (If that examiner is not available, have the file examined by a similarly-qualified examiner who may conduct any appropriate physical examinations or other studies to respond to the issue.

As the examiner to determine whether his current low back disorder manifested during, or is otherwise related to active duty service, OR is the result of a service-connected disability, to include his trauma injury, right ankle with chronic strain and light bow in Achilles tendon.  The e-folder must be made available to the examiner in conjunction with the examination and the examiner must note that the e-folder has been reviewed.  

The examiner's attention is called to the following:

The Veteran alleges that when he fell into a hole during active service in February 1987, he then injured his back.
   
Alternatively, the Veteran also alleges that his back disorder is the result of altered gait due to the now service-connected right ankle disorder. 

A September 2008 letter from the Veteran's RN/FNP, G.T. Anderson, who opined that his low back disorder is an old injury consistent with his report of being knocked into a 15-foot hole by a backhoe during service.  
  
ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATON - A SUMMARY CONCLUSION WILL BE RETURNED. If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


